Exhibit 10.10

BANK OF FLORIDA CORPORATION

PLAN A

CHANGE IN CONTROL AGREEMENT

THIS CHANGE IN CONTROL AGREEMENT (“Agreement”) is entered into by and between
Bank of Florida Corporation (“Employer”) and Christopher Willman, Bank of
Florida – Tampa Bay President (“Employee”).

WHEREAS, in recognition of Employee’s prior and continuing contribution to
Employer and its subsidiaries, Employer wishes to protect Employee’s position
therewith in the manner provided in the Agreement in the event of a Change in
Control of the Employer.

NOW, THEREFORE, in consideration of Employee’s management position,
contribution, and responsibilities, Employer hereby agrees to provide Employee
with certain severance benefits as specifically provided herein.

SECTION 1 – DEFINITIONS

(a) “Change in Control” means an event where any Person (defined herein to mean
any natural person, corporation, limited liability company, partnership, or any
other similar business entity), other than any Person who on the date hereof is
a director or officer of Employer: (i) directly or indirectly, or acting in
concert through one or more other persons, owns, controls, or has power to vote
50% or more of any class of the then outstanding voting securities of Employer;
or (ii) controls in any manner the election of a majority of the directors of
Employer. For purposes of this Agreement, a “Change in Control” shall be deemed
not to have occurred in connection with a reorganization, consolidation, or
merger of Employer whereby the stockholders of Employer, immediately before the
consummation of the transaction, will own over 50% of the total combined voting
power of all classes of stock entitled to vote of the surviving entity
immediately after the transaction.

(b) Termination for “just cause” means termination because of Employee’s
personal dishonesty, incompetence, insubordination, misconduct or conduct which
negatively reflects upon the Employer, breach of fiduciary duty, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than minor traffic violations or similar offenses), or final
cease-and desist order. In determining “incompetence,” the acts or omissions
shall be measured against standards generally prevailing in the financial
institution industry. No act, or failure to act on Employee’s part, shall be
considered “willful” unless done, or omitted to be done, by Employee not in good
faith and without reasonable belief that Employee’s action or omission was in
the best interest of Employer; provided that any act or omission to act on
Employee’s behalf in reliance upon advice or written opinion of Employer’s
counsel shall not be deemed to be willful.

(c) “Protected Period” means the term of this Agreement and six months following
termination hereof if Employee is employed by Employer at the time Employer is
required under the Securities Exchange Act of 1934 to make a public announcement
of a potential Change in Control, which is in fact later consummated.

 

1



--------------------------------------------------------------------------------

SECTION 2 – TERM OF AGREEMENT

This Agreement shall remain in effect for two years commencing on January 1,
2009, and terminating on December 31, 2010, unless extended or terminated in
accordance with the terms and conditions set forth in Section 9 herein.

SECTION 3 – PAYMENTS TO EMPLOYEE UPON A CHANGE IN CONTROL

If Employer terminates Employee’s employment without “just cause,” Employee
shall be entitled to receive the termination benefits described in Section 4
herein, if a Change in Control also occurs or has occurred within the Protected
Period. Employee shall also be entitled to receive such termination benefits
described in Section 4 herein, if within six months of a Change in Control,
Employee elects to terminate his or her employment; provided, however, if the
surviving entity following a Change in Control offers Employee the same position
or a comparable position that is within Employee’s same job skills set, at the
same salary (or greater) as Employee was receiving from Employer at the time of
the Change in Control, Employee shall not be entitled to receive the termination
benefits described in Section 4 herein. Notwithstanding the foregoing, in the
event the Employee is offered a position as described in the preceding sentence,
but such position is offered in a different location which is greater than 50
miles away from the Employee’s residence at the time the Change in Control is
announced, Employee may also elect to terminate employment and receive the
Change in Control benefit.

SECTION 4 – TERMINATION BENEFITS

(a) Upon a termination described in Section 3, Employer or its successor(s)
shall pay Employee, or in the event of Employee’s subsequent death, Employee’s
estate, as severance pay, a sum equal to two years of Employee’s current base
salary at the time of Employee’s termination. Such payment shall be made in one
lump sum payment within ten business days of such a termination of employment.

(b) Upon a termination described in Section 3, Employer or its successor(s)
shall continue to provide life, health, and disability coverage (“Coverage”)
comparable to the coverage maintained by Employer for Employee prior to
Employee’s severance. Such Coverage shall cease upon the earlier of Employee
obtaining new employment at which the Employee is entitled to receive comparable
Coverage, or six months from the date of Employee’s termination.

SECTION 5 – LIMITATIONS ON PAYMENTS

(a) Notwithstanding any provision of this Agreement to the contrary, if payments
to Employee under this Agreement and/or any other payment or benefit from the
Employer or any of its subsidiaries of either in connection with a Change in
Control are deemed an “excess parachute payment” under Section 280G of the
Internal Revenue Code of 1986, as amended (“Code”), such payments or benefits
shall be reduced to the extent necessary to avoid such characterization. The
initial determination of whether a reduction is required under this paragraph
shall be made by Employer’s independent accountants, and, to the extent
practicable, Employee shall be entitled to select the payments or property that
remain payable to Employee after the application of this paragraph. Employee
shall be deemed to have forfeited any right to any payment or property that is
subject to reduction hereunder, without requirement of further notice. In the
event that a final administrative action of the Internal Revenue Service (the
“IRS”) increases the amount deemed to be an “excess parachute payment” within
the meaning of Code

 

2



--------------------------------------------------------------------------------

Section 280G, the amount of such increase shall be deemed a conditional payment
by Employer. Employee agrees that he shall promptly remit to Employer, but in no
event later than 20 business days from receipt of notice, the amount of such
conditional payment, including interest thereon, determined at the applicable
federal rate.

(b) The Employer and the Employee intend that their exercise of authority or
discretion under this Agreement shall comply with Section 409A of the Code. If
and when the Employee’s employment terminates, the Employee is a specified
employee, as defined in Section 409A of Code, and if any payments under this
Agreement will result in additional tax or interest to Employee because of
Section 409A, then despite any provision of this Agreement to the contrary
Employee shall not be entitled to the payments until the earliest of: (i) the
date that is at least six months after termination of the Employee’s employment
for reasons other than the Employee’s death; (ii) the date of the Employee’s
death; or (iii) any earlier date that does not result in additional tax or
interest to the Employee under Section 409A. As promptly as possible after the
end of the period during which payments are delayed under this provision, the
entire amount of the delayed payments shall be paid to the Employee in a single
lump sum. If any provision of this Agreement does not satisfy the requirements
of Section 409A, such provision shall, nevertheless, be applied in a manner
consistent with those requirements. If any provision of this Agreement would
subject the Employee to additional tax or interest under Section 409A, the
Employer shall reform the provision. However, the Employer shall maintain to the
maximum extent practicable the original intent of the applicable provision
without subjecting the Employee to additional tax or interest, and the Employer
shall not be required to incur any additional compensation expense as a result
of the reformed provision.

SECTION 6 – SUSPENSION OF OBLIGATIONS

(a) If Employee is suspended from office and/or temporarily prohibited from
participating in the conduct of Employer’s or any of its subsidiaries’ affairs
pursuant to an action brought by the Florida Office of Financial Regulation,
Board of Governors of the Federal Reserve, or the Federal Deposit Insurance
Corporation, or any other regulatory agency that has supervisory authority over
the Employer or its subsidiaries (any and all referred to herein as “Regulatory
Agency”), Employer’s obligations under this Agreement shall be suspended as of
the date of such action. The obligations of this Agreement shall be reinstated
if the charges of the Regulatory Agency are subsequently dismissed, or if the
Employee is otherwise determined to be not guilty of such charges.

(b) If Employee is removed from office and/or permanently prohibited from
participating in the conduct or affairs of Employer or any of its subsidiaries
by a final order resulting from an action brought by a Regulatory Agency, all
obligations of Employer under this Agreement shall terminate as of the effective
date of such order.

SECTION 7 – NOTICE OF TERMINATION

Any purported termination by Employer or by Employee shall be communicated by a
Notice of Termination to the other party hereto. For purposes of this Agreement,
a “Notice of Termination” shall mean a written notice which shall indicate the
specific termination provision in this Agreement relied upon and shall set forth
in reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provision so indicated.

 

3



--------------------------------------------------------------------------------

SECTION 8 – AGREEMENT NOT TO COMPETE

(a) In consideration of the benefits and protections provided under this
Agreement, Employee agrees that while currently employed by Employer, and for a
period of twelve months following the termination of Employee’s employment for
any reason, other than a termination that would entitle Employee to receive the
severance benefits described in Section 4, Employee shall not become employed,
directly or indirectly, whether as an employee, independent contractor,
consultant, or otherwise, with any federally-insured financial institution,
financial holding company, bank holding company, or other financial services
provider located in any of the Florida counties in which Employer or one of its
subsidiaries has an office that offers similar products or services as those
offered by the Employer, or with any person or entity whose intent it is to
organize another such company or entity located in any of the Florida counties
in which Employer or one of its subsidiaries has an office.

(b) Employee further agrees that for a period of twelve months following the
termination of Employee’s employment hereunder for any reason, Employee shall
not, directly or indirectly: (i) solicit the business of any then current
customer (e.g., borrower or depositor) of the Employer, its successor, or its
subsidiaries, regardless of whether or not Employee was responsible for
generating such customer’s business; or (ii) solicit any employees of Employer,
its successor, or its subsidiaries.

(c) Employee hereby agrees that the durations of the anti-competitive covenants
set forth herein are reasonable, and that the geographic scope is not unduly
restrictive.

(d) The parties acknowledge and agree that money damages cannot fully compensate
Employer in the event of Employee’s violation of the provisions of this
Section 8. Thus, in the event of a breach of any of the provisions of this
Section 8, Employee agrees that Employer, upon application to a court of
competent jurisdiction, shall be entitled to an injunction restraining Employee
from any further breach of the terms and provisions of this Section 8.
Employee’s sole remedy, in the event of the wrongful entry of such injunction,
shall be the dissolution of such injunction and any costs as provided for in
Section 11 herein. Employee hereby waives any and all claims for damages by
reason of the wrongful issuance of any such injunction.

SECTION 9 – MODIFICATION AND WAIVER

(a) This Agreement may not be modified or amended except as agreed to in writing
by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppels against the enforcement of any provision of
this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition in the future, or as to any act other than that
specifically waived.

SECTION 10 – ARBITRATION

The parties agree that, any controversy or claim arising out of or relating to
this Agreement or any breach hereof, including, without limitation, any claim
that this Agreement or any portion hereof is invalid, illegal, or otherwise
voidable, shall be submitted to binding arbitration before and in accordance
with the rules of the American Arbitration Association and

 

4



--------------------------------------------------------------------------------

judgment upon the determination and/or award of such arbitrator(s) may be
entered in any court having jurisdiction thereof. Provided, however, that this
Section shall not be construed to permit the award of punitive damages to either
party. The venue of any arbitration shall be in Collier County, Florida.

SECTION 11 – ATTORNEYS’ FEES

In the event of any proceeding occurring out of or involving this Agreement, the
prevailing party shall be entitled to the recovery of reasonable attorneys’
fees, expenses, and costs, including fees and costs to enforce an award.

SECTION 12 – SEVERABILITY

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

SECTION 13– HEADINGS FOR REFERENCE ONLY

The headings of the Sections herein are included solely for convenient reference
and shall not control the meaning or the interpretation of any of the provisions
of this Agreement.

SECTION 14 – APPLICABLE LAW AND VENUE

This Agreement shall be governed in all respects and shall be interpreted by and
under the laws of the State of Florida. Any litigation regarding this Agreement
shall be brought in the appropriate court in Collier County, Florida.

SECTION 15 – SUCCESSORS

Employer shall require any successor to the business and/or assets of Employer
in connection with a Change in Control to assume and agree to perform its
obligations under this Agreement in writing.

SECTION 16 – NO CONTRACT OF EMPLOYMENT

This Agreement shall not, under any circumstances, be deemed to constitute an
employment contract between Employer and Employee or to be in consideration of
or an inducement for the continued employment of Employee. Nothing contained in
this Agreement shall be deemed to give Employee the right to be retained in the
service of Employer, or to interfere with the right of Employer to discharge
Employee at any time.

SECTION 17 – LIMITATION OF RIGHTS

Neither this Agreement, nor any amendment hereof, nor the payment of any
benefits hereunder shall be construed as giving Employee or any other person any
legal or equitable right against Employer except as expressly provided herein.

 

5



--------------------------------------------------------------------------------

SECTION 18 – OTHER AGREEMENTS

This Agreement supersedes any other employment related agreements by and between
Employee and Employer. By executing this Agreement, Employee completely releases
Employer and all of its subsidiaries from any obligations that may have existed
under any such other agreements.

IN WITNESS WHEREOF, this Agreement was duly executed this 31st day of December,
2008.

 

EMPLOYEE     BANK OF FLORIDA CORPORATION /s/ Christopher Willman     By:   /s/
Michael L. McMullan Christopher Willman       Michael L. McMullan      
    Chief Executive Officer & President

 

6